COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Miriam Blank v. Jack Nuszen

Appellate case number:    01-13-01061-CV

Trial court case number: 2008-51454

Trial court:              246th District Court of Harris County

       Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a supplemental clerk’s record containing:

        “Emergency Petition to Modify Parent-Child Relationship” (image no.
         63981348; dated 01/26/2015)
        “Default Order in Suit to Modify Parent-Child Relationship” (image no.
         65167615; dated 04/23/2015)

See TEX. R. APP. P. 34.5(c)(1). The supplemental clerk’s record shall be filed in the First Court
of Appeals within 10 days of the date of this order.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: May 5, 2015